Citation Nr: 0943646	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches, on appeal from an initial grant of 
service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
temporomandibular jaw syndrome, on appeal from an initial 
grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the right breast, on appeal from an initial grant 
of service connection.  

4.  Entitlement to a compensable evaluation for a right index 
finger disability to include numbness, on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Air Force from December 1982 to April 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an initial rating decision of May 2005 of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Roanoke, Virginia.  It is noted that through this 
rating action, the RO granted service connection and assigned 
noncompensable evaluations for the disabilities now on 
appeal.  The appellant was notified of that action and she 
appealed the rating decision claiming that the four 
disabilities should be assigned compensable evaluations.  

After obtaining additional medical evidence, the RO granted 
10 percent disability ratings for migraine headaches, 
temporomandibular jaw syndrome, and the scar of the right 
breast.  The disability evaluation involving the finger 
remained at zero percent.  This was accomplished via a rating 
action issued in April 2008.  This is not a full grant of the 
benefit sought on appeal because a higher rating for each 
condition is available.  Regarding a claim for an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these issues remain before the Board.

In July 2009, the appellant presented testimony before the 
Board in Washington, DC; a transcript of that hearing was 
produced and has been included in the claims folder for 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that service connection has been granted 
for a scar of the right breast, temporomandibular jaw 
syndrome, migraine headaches, and a right index finger 
disability.  The initial examination of these claimed 
disorders was performed in September 2004.  Another 
examination was accomplished in February 2008 but did not 
include a dental examination for the appellant's 
temporomandibular jaw syndrome.  A review of both examination 
reports indicates that the examiners either did not review 
the appellant's complete claims folder prior to proffering 
opinions and findings with respect to disabilities now on 
appeal or they did not have all of the appellant's medical 
records before them prior to examining the appellant.  Hence, 
it is the determination of the Board that the appellant 
should once again be examined and more complete opinions 
obtained.

Additionally, as noted above, the appellant provided 
testimony before the undersigned Acting Veterans Law Judge 
(VLJ) in July 2009.  During that hearing, the appellant 
averred that since last being seen by VA medical personnel, 
her four service-connected disabilities have become more 
disabling, more severe.  Pursuant to VA's duty to assist, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  Where a claimant asserts that the 
disability in question has increased in severity since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board therefore finds that comprehensive VA 
examinations are necessary to address the current level of 
the appellant's disabilities.

The case is REMANDED to the AMC/RO for the following 
development:

1.  The RO/AMC should contact the 
appellant and ask that she identify all 
sources of medical treatment received 
since January 2004 for the four 
disabilities now on appeal, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  This includes obtaining any 
records located at DeWitt Army Community 
Hospital, Fort Belvoir, Virginia; Walter 
Reed Army Medical Center, Washington, DC; 
Malcolm Grow Medical Center, Andrews Air 
Force Base, Maryland; National Naval 
Medical Center, Bethesda, Maryland; and 
any other location that the appellant so 
identifies.  Also included in this 
request are any TRICARE records, OBGYN 
records, and dental treatment 
(temporomandibular jaw syndrome) 
records/reports.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 
C.F.R. § 3.159 (2009).

2.  With respect to the appellant's 
disability of the right breast, the 
appellant should undergo a VA examination 
by a plastic surgeon, if possible, to 
determine the severity and type of 
residuals the appellant now suffers 
therefrom.  If a plastic surgeon is not 
available, the examination should be 
accomplished by a medical doctor, i.e., 
not a nurse practitioner, examiners' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The examiners should be 
provided with the appellant's claims 
folder and a copy of this Remand, and 
he/she must review the appellant's 
medical history prior to conducting the 
examination.  The examiner must 
specifically note in the examination 
report what records he/she has reviewed 
in conjunction with the appellant's 
claim.  In addition to x-rays, any other 
tests and studies deemed necessary should 
be accomplished at this time.

The examiner should specifically describe 
the type of surgery that was accomplished 
on the right breast, to include whether 
there was removal of all of the breast 
tissue, nipple, a portion of the 
underlying skin, the lymph nodes, the 
pectoral muscles, etcetera.  The examiner 
should further describe any 
reconstruction that has been 
accomplished, or has yet to be 
accomplished, with respect to the right 
breast.  Additionally, the examiner 
should determine whether there is scar 
pain, nerve involvement, restriction of 
motion of the arms and shoulders as a 
result of the surgery, a difference in 
size and shape of the breasts, etcetera.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The claims 
folder and this Remand must be made 
available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  The appellant should be scheduled for 
a VA dental examination to assess the 
current severity of the service-connected 
temporomandibular jaw syndrome 
dysfunction.  The claims folder and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner prior to completion of the 
examination report.  The examination 
report must indicate whether or not the 
claims folder was reviewed.  Any 
indicated studies should be performed, 
and clinical findings should be reported 
in detail.

The examiner should specify the range of 
motion for the inter-incisal movement (in 
millimeters) and the range of the lateral 
excursion movement (in millimeters).  If 
limited motion is demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be provided.  
The examiner should also comment on any 
malunion, nonunion, or displacement of 
the mandible or maxilla and any bone 
loss.  The examiner should also comment 
on whether the condition has produced any 
additional conditions/disabilities not 
previously noted in the record.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The claims 
folder and this Remand must be made 
available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  The RO should arrange for an 
appropriate VA examination to determine 
the severity and manifestations produced 
by her headache disorder.  The purpose of 
the examination is to assess the severity 
and scope of the appellant's headache 
disorder.  The examiner should be 
provided a copy of this remand together 
with the appellant's entire claims 
folder, and the examiner is asked to 
indicate whether he or she has reviewed 
the claims folder.  All appropriate tests 
should be conducted.

The examiner should discuss whether the 
disorder results in any characteristic 
prostrating attacks with an estimation as 
to the average number of any such attacks 
over the past several months, or whether 
the disorder has resulted in very 
frequent completely prostrating and 
prolonged attacks producing severe 
economic inadaptability.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disorder, such testing or examination is 
to be done before completion of the 
examination report.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

5.  Finally, the appellant should be 
scheduled for a VA orthopedic examination 
of the right hand.  The purpose of the 
examination is to assess the severity and 
scope of the appellant's right index 
finger disability.  The examiner should 
be provided a copy of this remand 
together with the appellant's entire 
claims folder, and the examiner is asked 
to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.

The examiner should specifically comment 
on any manifestations and symptoms 
produced by the right index finger 
disability.  Readings should be obtained 
concerning the appellant's range of 
motion of the finger and any limitation 
of function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal range of motion of the finger.  
The examiner should further comment upon 
any loss of strength along with the loss 
of movement, if any, of the finger.  
Based on the examination of the appellant 
and a review of the claims file, the 
examiner is also requested to describe in 
detail any present manifestations of 
digital nerve injury to include the 
presence or absence of partial/ complete 
paralysis, neuritis, or neuralgia, as 
well as a description of the affected 
nerves and muscles.  Additionally, the 
examiner should be requested to determine 
whether the finger exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disorder, such testing or examination is 
to be done before completion of the 
examination report.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

